 



 



Exhibit 10.1



 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made by and between Internap
Corporation (“Company”) and Peter D. Aquino (“Executive”) this 12th day of
September, 2016 (the “Effective Date”).

 

WHEREAS, Executive desires to serve as the President and Chief Executive Officer
of the Company in exchange for the protection and other consideration set forth
in this Agreement.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

 

ARTICLE I
EMPLOYMENT

 

1.1Employment. Company agrees to employ Executive and Executive hereby accepts
such employment with the Company upon the terms and conditions set forth in this
Agreement, for the three-year period (the “Employment Period”) beginning on
September 19, 2016 (“Start Date”) and ending on September 18, 2019, unless
earlier terminated by either party pursuant to ARTICLE II of this Agreement. At
least ninety (90) days prior to the expiration of the Employment Period, the
parties shall begin negotiations in good faith to renew this Agreement for a
designated period of time. If this Agreement is renewed in accordance with this
Section, each renewal period shall be included in the definition of “Employment
Period” for purposes of this Agreement. If this Agreement is not renewed in
accordance with this Section, (i) Executive’s employment shall terminate, and
(ii) this Agreement shall no longer be in effect; provided, however, that the
restrictive covenants and all post-termination obligations contained in this
Agreement shall survive termination of this Agreement.

 

1.2Position and Duties.

 

(a)Commencing on the Start Date and continuing during the Employment Period,
Executive shall serve as President and Chief Executive Officer of the Company.
As President and Chief Executive Officer, Executive, subject to the control of
the Board, shall have primary supervision and control over the business,
property and affairs for the Company and perform such duties as may be assigned
to him by the Board. The Company shall establish a Company Northern Virginia
office at the Executive’s current office in Reston, Virginia as of the Effective
Date. Such Northern Virginia office shall be the Executive’s primary work
location and office. It is understood that the duties of the President and Chief
Executive Officer include frequent travel not only to the Company’s headquarters
in Atlanta, Georgia, but to its locations around the world, and representation
of the Company in an official capacity wherever required for its business. As
such, Executive shall use good judgment and act as a reasonable steward of
Company resources in arranging for business travel and accommodations suitable
for a President and Chief Executive Officer outside of the Company office in
Northern Virginia, which shall be reimbursed in accordance with the Company’s
travel policies, and as contemplated by Section 1.3(e).

 



EXECUTION COPY

 

(b)Executive shall be appointed to the Board upon commencement of Executive’s
employment and shall serve in such capacity until his successor is duly
appointed and qualified, or until his earlier death, resignation or removal.

 

(c)Executive may serve on no more than one (1) board of directors, other than
the Board, with the Board’s consent to the extent such participation does not
interfere with the Executive’s time and attention to the Company. As of the
Effective Date, it is publically disclosed and known that the Executive
participates as a director on two (2) outside public company boards. In
conjunction with the execution of this Agreement, the Executive agrees to
transition down to one (1) outside public company board in an orderly manner no
later than the date of the respective annual meeting for each company to be held
in 2017. The transition to one (1) outside directorship shall occur on or before
the next annual meeting of shareholders of those companies. Notwithstanding
anything to the contrary in this Agreement, Executive shall not be prevented
from: (i) managing his personal investments (including current business
activities disclosed on Exhibit A hereto); or (ii) providing services to
charitable and/or civic organizations; in each case, so long as such activity
does not interfere with the Executive’s performance of services to the Company
or violate Executive’s obligations under ARTICLE V.

 

1.3Base Salary, Bonus and Benefits.

 

(a)During the Employment Period, the Company shall pay Executive an annual base
salary (“Base Salary”) of Five Hundred and Five Thousand Dollars ($505,000.00)
in accordance with the Company’s normal payroll practices, subject to deductions
for required withholdings, including, without limitation, federal and state
withholding taxes and social security taxes. Executive’s Base Salary may be
increased (but not decreased) as recommended by the Compensation Committee of
the Board (the “Compensation Committee”) and approved by the Board based upon
Executive’s performance and the Company’s performance, as determined in the sole
and absolute discretion of the Compensation Committee and the Board.

 

(b)Executive shall be entitled to the opportunity to earn annual calendar year
performance bonuses, with a target cash bonus of 100% of Base Salary earned
during a calendar year (“Target Bonus Amount”) in accordance with performance
objectives recommended by the Compensation Committee and approved by the Board.
Upon the recommendation of the Compensation Committee (in consultation with
Executive) and the approval of the Board, the Executive will be able to achieve
a maximum potential cash bonus of 200% of Base Salary for achievement of
performance goals. It is agreed that the Executive shall receive a cash bonus
prorated based on the Target Bonus Amount for 2016 of approximately One Hundred
Forty Two Thousand Five Hundred Six Dollars and Eighty Four Cents ($142,506.84)
no later than March 15, 2017. All bonus payments shall be subject to deductions
for required withholdings, including, without limitation, federal and state
withholding taxes and social security taxes. The bonus shall be payable in the
calendar year following the calendar year in which the performance objectives
for such bonus are measured, but no later than March 15 of such year.

 

Aquino Employment Agreement

EXECUTION COPY

 

(c)Executive shall be entitled, during the Employment Period, to participate in
all retirement, disability, savings, health, medical, dental, insurance, paid
time off, and other fringe benefits or plans of the Company, if any, generally
available to senior executives. During the Employment Period, Executive shall
initially accrue 6.15 hours of paid time off per pay period, for a total of 160
hours of paid time off per calendar year.

 

(d)The Company will reimburse the Executive for up to Twenty Thousand Dollars
($20,000.00) in out of pocket legal expenses for the negotiation of this
Agreement. The reimbursement to be paid pursuant to this Section 1.3(d) shall be
subject to the submission to the Company by the Executive of appropriate
documentation and/or invoices in accordance with the customary procedures of the
Company for expense reimbursement, as such procedures may be revised by the
Company from time to time

 

(e)The Company shall reimburse Executive for reasonable business expenses and
any other out of pocket business expenses incurred in connection with the
performance of his duties hereunder subject to (i) such policies as the Company
may from time to time establish, and (ii) Executive furnishing the Company with
evidence in the form of receipts satisfactory to the Company substantiating the
claimed expenditures. Executive shall be reimbursed for air travel and
reasonable accommodations for business travel between Northern Virginia and
Atlanta, Georgia, in accordance with Company policy.

 

1.4Equity Awards, Incentive Compensation Plans, Special Bonuses.

 

(a)The Board has approved a grant (the “Award”) to the Executive, as of the
Start Date, of an award of restricted stock with respect to 1,585,000 shares of
common stock of the Company, par value $0.01 per share (“Stock”), which award
shall be made and the restrictions shall lapse and the Award shall vest in
accordance with the terms of the Executive’s Restricted Stock Inducement Award
Agreement. The terms and conditions of the Award are set forth in, and subject
to, that certain Executive’s Restricted Stock Inducement Award Agreement dated
as of the date hereof between Executive and the Company. Executive shall not be
entitled to any additional equity grants during the Employment Period, unless
otherwise determined by the Board, in its sole and absolute discretion, or as
required by Section 1.4(b).

 

(b)In the event that the number of shares of Stock increases or is reduced on
account of a stock split, stock dividend, reverse split or similar corporate
event, then the number of shares of Stock to which the Executive is entitled
pursuant to any award under this Agreement shall be appropriately adjusted to
prevent dilution or enlargement of the rights of the Executive pursuant to this
Agreement.

 

(c)The Company shall register any shares of Stock underlying equity-based
compensation awarded to the Executive on an SEC Form S-8.

 

Aquino Employment Agreement

EXECUTION COPY

 

ARTICLE II

TERMINATION

 

2.1Termination. This Agreement and Executive’s employment may be terminated by
any of the following events:

 

(a)Qualifying Termination other than during a Protection Period;

 

(b)Qualifying Termination during a Protection Period; or

 

(c)Termination other than a Qualifying Termination.

 

2.2Resignation. Upon Termination of Employment for any reason, Executive shall
deliver to the Company a written resignation from all offices, memberships on
the Board, and fiduciary positions in which Executive serves.

 

ARTICLE III
TERMINATION BENEFITS

 

3.1General Termination Benefits. If Executive incurs a Qualifying Termination
other than during a Protection Period, Executive will receive the following
termination benefits:

 

(a)Severance Pay. Subject to Sections 3.5 and ARTICLE IV, the Executive will
receive Severance Pay in equal monthly installments payable over a twelve (12)
month period, in accordance with the Company’s normal payroll schedule,
beginning with the first such date that is at least sixty (60) days after the
date of Executive’s Qualifying Termination (the “Initial Payment Date”),
provided that the general release required pursuant to ARTICLE IV has been
delivered to the Company and is fully executed and becomes irrevocable in
accordance with its terms by the Initial Payment Date.

 

(b)Accrued Obligations. The Executive will be entitled to (i) payment of any
earned and unpaid Base Salary as of Termination of Employment, and (ii) payment
of any earned but unpaid other amounts due as of the Termination of Employment,
including, but not limited to, any unpaid, earned bonus pursuant to the
Company’s short-term incentive plan (“STIP”) for any prior fiscal year (the
“Accrued Obligations”). Accrued Obligations described in clause (i) above will
be paid as part of Executive’s final ordinary payroll payment from Company for
active employment or contemporaneously with such payment, but in no event later
than thirty (30) days after such Termination of Employment, and Accrued
Obligations described in clause (ii) above will be paid in accordance with the
terms of the plan under which they arose (including with respect to time of
payment or distribution), and shall be paid at the same time as similar payments
are made to other Company executives.

 

(c)Equity Compensation Adjustments. Any equity-based compensation awards granted
to the Executive by Company under an Equity Agreement will be governed by the
terms of such awards and such Equity Agreement. Following Executive’s
Termination of Employment, Company will not grant the Executive any equity-based
compensation awards.

  

Aquino Employment Agreement

EXECUTION COPY

 

(d)401(k) Savings Plan. The terms of the 401(k) Savings Plan will govern the
Executive’s account balance, if any, under such 401(k) Savings Plan.

 

Company’s obligations pursuant to this Section 3.1 shall survive Executive’s
death.

 

3.2Termination Benefits in Connection with a Change of Control. If Executive
incurs a Qualifying Termination during a Protection Period, Executive will
receive the following termination benefits:

 

(a)Severance Pay. Subject to Sections 3.5 and ARTICLE IV, Executive will receive
Severance Pay in a single lump-sum on the first Company payroll date that is at
least sixty (60) days after the later of (1) Executive’s Qualifying Termination,
or (2) the date of the Change of Control, but only if the general release
required pursuant to ARTICLE IV is executed and delivered to Company and becomes
irrevocable in accordance with its terms by such date. The amount payable
pursuant to this Section 3.2(a) will be reduced by the aggregate dollar amount
to be paid under Section 3.1(a) above (whether such amount has already been paid
or is to be paid in the future), and all amounts payable under Section 3.1(a)
shall continue to be paid in the manner provided in, and at the time required
by, Section 3.1(a) above with no changes.

 

(b)Accrued Obligations. The Executive will be entitled to payment of any Accrued
Obligations in accordance with the provisions of Section 3.1(b) above.

 

(c)Equity Compensation Adjustments. Any equity-based compensation awards shall
be treated in accordance with Section 3.1(c).

 

(d)401(k) Savings Plan. The terms of the 401(k) Savings Plan will govern the
Executive’s account balance, if any, under such 401(k) Savings Plan.

 

(e)Conditional Cap on Severance Pay. If the Executive is a “disqualified
individual” (as defined in Section 280G of the Code), and if the payments to the
Executive pursuant to this Agreement (when considered with all other payments
made to Executive which are “parachute payments” as defined in Section 280G of
the Code) (the amount of all such payments, collectively, the “Parachute
Payment”) result in the Executive becoming liable for the payment of any excise
taxes pursuant to Section 4999 of the Code (“280G Excise Tax”), the Executive
will receive the greater on an after-tax basis of (i) the severance benefits
payable pursuant to this Section 3.2 or (ii) the severance benefits payable
pursuant to this Section 3.2 as reduced to avoid imposition of the 280G Excise
Tax (the “Conditional Capped Amount”).

 

Aquino Employment Agreement

EXECUTION COPY

 

Not more than fourteen (14) days following the Termination of Employment,
Company will notify the Executive in writing (A) whether the severance benefits
payable pursuant to this Section 3.2 when added to any other Parachute Payments
payable to the Executive exceed an amount equal to 299% (the “299% Amount”) of
the Executive’s “base amount” as defined in Section 280G(b)(3) of the Code, (B)
the amount that is equal to the 299% Amount, (C) whether the severance benefit
described in Section 3.2(e)(i) or the Conditional Capped Amount pursuant to
section 3.2(e)(ii) is greater on an after-tax basis and (C) if the Conditional
Capped Amount is the greater amount, the amount that the severance benefits
payable pursuant to this Section 3.2 must be reduced to equal such amount. Such
reduction order may be elected by the Executive at the time to the extent
legally permitted and not a violation of Code Section 280G or 409A and, if it is
or is not elected within ten (10) days of the notification, it shall be done in
the following order: (a) all cash severance in the reverse order to be received,
(b) all equity valued without regard to Treas. Reg. §1.280G-1, Q&A-24(c) in
reverse order of vesting, and (c) all equity valued pursuant to Treas. Reg.
§1.280G-1, Q&A-24(c) in reverse order of vesting.

 

The calculation of the 299% Amount, the determination of whether the termination
benefits described in Section 3.2(e)(i) or the Conditional Capped Amount
described in Section 3.2(e)(ii) is greater on an after-tax basis and, if the
Conditional Capped Amount in Section 3.2(e)(ii) is the greater amount, the
determination of how much the Executive’s termination benefits must be reduced
in order to avoid application of the 280G Excise Tax will be made by Company’s
public accounting firm in accordance with section 280G of the Code or any
successor provision thereto. The costs of obtaining such determination will be
borne by Company.

 

Company’s obligations pursuant to this Section 3.2 shall survive Executive’s
death.

 

3.3Termination Benefits in Connection With a Termination Other Than a Qualifying
Termination. If Executive has a Termination of Employment that is not described
in Section 3.1 or 3.2, including due to death, Disability, or expiration of the
Employment Period, Executive will receive the following termination benefits:

 

(a)Severance Pay.  The Executive will not receive any Severance Pay.

 

(b)Accrued Obligations.  The Executive or the Executive’s estate, as applicable,
will be entitled to payment of any Accrued Obligations in accordance with the
provisions of Section 3.1(b).

 

(c)Equity Compensation Adjustments.  Any equity-based compensation awards shall
be treated in accordance with Section 3.1(c).

 

(d)401(k) Savings Plan. The terms of the 401(k) Savings Plan will govern the
Executive’s account balance, if any, under such 401(k) Savings Plan.

 

Aquino Employment Agreement

EXECUTION COPY

 

3.4Termination Prior to April 30, 2017. Notwithstanding anything to the contrary
in this Agreement, if the Executive has a Termination of Employment before April
30, 2017 for any reason, Executive will be entitled to payment of any Accrued
Obligations in accordance with the provisions of Section 3.1(b). The Executive
will not receive any Severance Pay. Any equity-based compensation awards shall
be treated in accordance with Section 3.1(c).

 

3.5Code Section 409A.

 

(a)It is the intention of Company and the Executive that the provisions of this
Agreement either (i) provide compensation that is not deferred compensation, or
(ii) provide compensation that is deferred compensation exempt from Section 409A
of the Code, or (iii) provide deferred compensation that complies with Section
409A of the Code and the rules, regulations and other authorities promulgated
thereunder (including the transition rules thereof) (collectively, “409A”), and
all provisions of this Agreement will be construed and interpreted in a manner
consistent with this intent.

 

(b)To the extent Executive is a “specified employee,” as defined in Section
409A(a)(2)(B)(i) of the Code and as determined in good faith by Company,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable during the
six-month period after separation from service will be made during such
six-month period, and any such payment, distribution or benefit will instead be
paid on the first business day after such six-month period.

 

(c)In the event that Company determines that any provision of this Agreement
that is subject to 409A does not comply with 409A, Company, acting in good
faith, will be entitled, without Executive’s consent, to amend or modify such
provision to comply with 409A; provided, however, that such amendment or
modification will, to the greatest extent commercially practicable, maintain the
economic value to Executive of such provision.

 

(d)For purposes of 409A, each installment of Severance Pay under Section 3.1(a)
will be deemed to be a separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

 

(e)Notwithstanding anything to the contrary contained in this Agreement, a
Qualifying Termination shall occur only to the extent that the Executive incurs
a “separation from service” with the Company within the meaning of Treasury
Regulation Section 1.l409A-1(h).

 

Aquino Employment Agreement

EXECUTION COPY

 

ARTICLE IV
CONDITIONS TO PAYMENT OF TERMINATION BENEFITS

 

As a condition of obtaining benefits (other than the Accrued Obligations) under
ARTICLE III of this Agreement, Executive will be required to (a) within
twenty-one (21) days or forty-five (45) days (depending on the circumstances of
the Termination of Employment) following Termination of Employment execute and
deliver to Company a general release of claims against Company, at the Company’s
election, in such form as the Company then is regularly using with respect to
terminated employees, and (b) comply, subject to Section 5.1 below, with the
covenants set forth in ARTICLE V below. In the event that Executive does not
execute and deliver a general release as set forth above, or such release is
revoked (but only to the extent revocation is permitted under the terms of such
general release), then the Executive will forfeit all entitlement to any
payment, benefit or other amount hereunder.

 

ARTICLE V
RESTRICTIVE COVENANTS

 

5.1Restrictive Covenants.

 

(a)Executive acknowledges and agrees that: (i) Executive (1) will serve Company
as a Key Executive; and/or (2) will serve Company as a Professional; and/or (3)
will customarily and regularly solicit Customers and/or Prospective Customers
for Company; and/or (4) will customarily and regularly engage in making sales or
obtaining orders or contracts for products or services to be provided or
performed by others in Company; and/or (5) (A) will have a primary duty of
managing a department or subdivision of Company, (B) will customarily and
regularly direct the work of two (2) or more other employees, and (C) will have
the authority to hire or fire other employees; and/or (ii) Executive’s position
is a position of trust and responsibility with access to (1) Confidential
Information, (2) Trade Secrets, (3) information concerning Internap Employees,
(4) information concerning Customers of Company, and/or (5) information
concerning Prospective Customers of Company.

 

(b)Executive represents and warrants that: (i) Executive is not subject to any
legal or contractual duty or agreement that would prevent or prohibit Executive
from performing Executive’s duties for the Company or complying with this
Agreement, and (ii) Executive is not in breach of any legal or contractual duty
or agreement, including any agreement concerning trade secrets or confidential
information, owned by any other person or entity.

 

(c)Executive further agrees that during Executive’s employment with the Company
and in connection with the performance of Executive’s duties for the Company,
Executive shall not breach any legal or contractual duty or agreement Executive
entered into with any former employer or third party.

 

Aquino Employment Agreement

EXECUTION COPY

 

(d)Executive shall abide by the following both during and after Executive’s
employment with Company for the periods specified below, whether or not
Executive receives any benefits under this Agreement pursuant to ARTICLE III:

 

(i)          Trade Secrets and Confidential Information. Executive shall not:
(A) both during and after Executive’s employment with Company, use, disclose,
reverse engineer, divulge, sell, exchange, furnish, give away, or transfer in
any way the Trade Secrets or the Confidential Information (regardless of when
obtained) for any purpose other than Company’s Business, except as authorized in
writing by Company; (B) during Executive’s employment with Company, use,
disclose, reverse engineer, divulge, sell, exchange, furnish, give away, or
transfer in any way (1) any confidential information or trade secrets of any
former employer or third party, or (2) any works of authorship developed in
whole or in part by Executive during any former employment or for any other
party, unless authorized in writing by the former employer or third party; or
(C) upon Termination of Employment for any reason: (1) retain Trade Secrets or
Confidential Information, including any copies existing in any form (including
electronic form) which are in Executive’s possession or control, or (2) destroy,
delete or alter the Trade Secrets or Confidential Information without Company’s
prior written consent. The obligations under this Agreement shall: (I) with
regard to the Trade Secrets, remain in effect as long as the information
constitutes a trade secret under applicable law; and (II) with regard to the
Confidential Information, remain in effect for so long as such information
constitutes Confidential Information as defined in this Agreement.

 

The confidentiality, property and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
rights to which Company is entitled under federal and state law, including, but
not limited to, rights provided under copyright laws, trade secret and
confidential information laws, and laws concerning fiduciary duties.

 

Notwithstanding anything to the contrary set forth in this Agreement, (i)
pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C § 1833(b)(1)), no
individual shall be held criminally or civilly liable under federal or state law
for the disclosure of a trade secret that: (1) is made (x) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (2) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal, and
(ii) Executive shall not be prohibited from (1) exercising Executive’s rights
under federal, state, or local law (including, but not limited to, Section 7 of
the National Labor Relations Act or in acting as or cooperating with a
whistleblower), (2) cooperating in a government or administrative investigation,
or (3) revealing alleged criminal wrongdoing to law enforcement.

 

Aquino Employment Agreement

EXECUTION COPY

 

(ii)          Non-Solicitation of Customers. During the Restricted Period,
Executive shall not, directly or indirectly, solicit any Customer of Company for
the purpose of selling or providing any products or services competitive with
the Business. The restrictions set forth in this subsection shall apply only to
those Customers (a) with whom or which Executive dealt on behalf of the Company,
(b) whose dealings with the Company were coordinated or supervised by Executive,
(c) about whom Executive obtained Confidential Information in the ordinary
course of business as a result of Executive’s association with the Company, or
(d) who receive products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Executive within two (2) years prior to the Termination of Employment.

 

(iii)          Non-Solicitation of Prospective Customers. During the Restricted
Period, Executive shall not, directly or indirectly, solicit any Prospective
Customer of Company for the purpose of selling or providing any products or
services competitive with the Business. The restrictions set forth in this
subsection apply only to Prospective Customers (a) with whom or which Executive
dealt on behalf of the Company, (b) whose dealings with the Company were
coordinated or supervised by Executive, or (c) about whom Executive obtained
Confidential Information in the ordinary course of business as a result of
Executive’s association with the Company.

 

(iv)          Non-Recruit of Employees. During the Restricted Period, Executive
shall not, directly or indirectly, solicit, recruit or induce any Internap
Employee to (i) terminate his or her employment relationship with Company, or
(ii) work for any other person or entity engaged in the Business. For the
avoidance of doubt, the foregoing restriction shall also include prohibiting
Executive from disclosing to any third party the names, background information,
or qualifications of any Internap Employee, or otherwise identifying any
Internap Employee as a potential candidate for employment. The restrictions set
forth in this subsection shall apply only to Internap Employees (a) with whom
Executive had Material Interaction, or (b) that Executive, directly or
indirectly, supervised.

 

(v)          Non-Competition. During the Restricted Period, Executive shall not,
on Executive’s own behalf or on behalf of any person or entity, engage in the
Business in the Territory. For purposes of this subsection, the term “engage in
the Business” shall include: (a) performing or participating in any activities
which are the same as, or substantially similar to, activities which Executive
performed or in which Executive participated, in whole or in part, for or on
behalf of the Company; (b) performing activities or services about which
Executive obtained Confidential Information or Trade Secrets as a result of
Executive’s association with the Company; and/or (c) interfering with or
negatively impacting the business relationship between the Company and a
Customer, Prospective Customer, or any other third party about whom Executive
obtained Confidential Information or Trade Secrets as a result of Executive’s
association with the Company.

 

Aquino Employment Agreement

EXECUTION COPY

 

(vi)          Non-Disparagement. During Executive’s employment and following the
termination of Executive’s employment with the Company for any reason, Executive
shall not make any disparaging or defamatory statements, whether written or
oral, regarding the Company, or any of its current or former officers,
directors, shareholders, or employees, provided, however, that nothing in this
Section shall prohibit Executive from making truthful oral or written statements
(a) in the exercise of Executive’s rights under federal, state, or local law
(including, but not limited to, Section 7 of the National Labor Relations Act or
in acting as or cooperating with a whistleblower), (b) in connection with
Executive’s cooperation in a government or administrative investigation, or (c)
to reveal alleged criminal wrongdoing to law enforcement.

 

(vii)      Definitions. For purposes of this Section 5.1 only, capitalized terms
shall be defined as follows:

 

(A)          “Business” means (1) those activities, products and services that
are the same as or similar to the activities conducted and products and services
offered and/or provided by Company within two (2) years prior to termination of
Executive’s employment with Company, and (2) the business of providing
information technology (IT) infrastructure services that enable businesses to
securely store, host, access and deliver their online applications and media
content through the Internet. Such services include, but are not limited to: (I)
Internet connectivity, (II) colocation services, (III) hosting services, (IV)
CDN services and (V) “Cloud” computing services.

 

(B)          “Confidential Information” means (1) information of Company, to the
extent not considered a Trade Secret under applicable law, that (I) relates to
the business of Company, (II) was disclosed to Executive or of which Executive
became aware of as a consequence of Executive’s relationship with Company, (III)
possesses an element of value to, and (IV) is not generally known to Company’s
competitors, and (2) information of any third party provided to Company which
Company is obligated to treat as confidential, including, but not limited to,
information provided to Company by its licensors, suppliers or customers.
Confidential Information includes, but is not limited to, (a) methods of
operations, (b) price lists, (c) financial information and projections,
(d) personnel data, (e) future business plans, (f) the composition, description,
schematic or design of products, future products or equipment of Company or any
third party, (g) advertising or marketing plans, and (h) information regarding
independent contractors, employees, clients, licensors, suppliers, Customers,
Prospective Customers or any third party, including, but not limited to, the
names of Customers and Prospective Customers, Customer and Prospective Customer
lists compiled by Company, and Customer and Prospective Customer information
compiled by Company. Confidential Information shall not include any information
that (x) is or becomes generally available to the public other than as a result
of an unauthorized disclosure by Executive, (y) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (z) otherwise enters the public domain other than through unlawful
means by Executive.

 

Aquino Employment Agreement

EXECUTION COPY

 

(C)          “Customer” means any person or entity to whom Company has sold its
products or services.

 

(D)          “Key Executive” means that, by reason of Company’s investment of
time, training, money, trust, exposure to the public or exposure to Customers,
vendors or other business relationships during the course of Executive’s
employment with Company, Executive will gain a high level of notoriety, fame,
reputation or public persona as Company’s representative or spokesperson; will
gain a high level of influence or credibility with Customers, vendors or other
business relationships; or will be intimately involved in the planning for or
direction of the business of Company or a defined unit of Company’s business.
Such term also means that Executive possesses selective or specialized skills,
learning or abilities or customer contacts or customer information by reason of
having worked for Company.

 

(E)          “Internap Employee” means any person who (I) is employed by Company
at the time of Executive’s Termination of Employment, or (II) was employed by
Company during the last six (6) months of Executive’s employment with Company.

 

(F)          “Material Interaction” means any interaction with an Internap
Employee which relates or related, directly or indirectly, to the performance of
Executive’s or the Internap Employee’s duties for Company.

 

(G)          “Professional” means an employee who has as a primary duty the
performance of work requiring knowledge of an advanced type in a field of
science or learning customarily acquired by a prolonged course of specialized
intellectual instruction or requiring invention, imagination, originality or
talent in a recognized field of artistic or creative endeavor. Such term shall
not include employees performing technician work using knowledge acquired
through on-the-job and classroom training, rather than by acquiring the
knowledge through prolonged academic study, such as might be performed, without
limitation, by a mechanic, a manual laborer or a ministerial employee.

 

(H)          “Prospective Customer” means any person or entity to whom Company
has solicited to sell its products or services.

 

(I)           “Restricted Period” means the time period during Executive’s
employment with Company, and (1) for twelve (12) months following Executive’s
termination of employment with the Company if such termination is a Qualifying
Termination, or (2) if Executive’s employment is terminated for any reason other
than a Qualifying Termination, for nine (9) months following Executive’s
termination of employment with the Company.

 

Aquino Employment Agreement

EXECUTION COPY

  

(J)        “Territory” means within each of the following discrete, severable,
geographic areas:

 

(1)          the countries of the countries of Afghanistan, Albania, Algeria,
Amsterdam, Andorra, Antigua and Barbuda, Argentina, Armenia, Australia, Bahamas,
Bangladesh, Belgium, Belize, Bolivia, Bosnia, Brazil, Bulgaria, Canada, Canary
Islands, Chile, China, Columbia, Costa Rica, Cote de Ivories’, Croatia, Curacao,
Cyprus, Czech Republic, Denmark, Dominican Republic, Ecuador, Egypt, El
Salvador, Estonia, Ethiopia, Fiji, France, Finland, Gaza, Great Britain,
Germany, Greece, Guatemala, Guyana, Hong Kong, Honduras, Hungary, Ireland,
India, Indonesia, Iran, Iraq, Israel, Italy, Jamaica, Japan, Jordan, Kenya,
Korea, Kosovo, Kuwait, Lagos, Latvia, Lebanon, Luxemburg, Macao, Macedonia,
Malaysia, Malta, Martinique, Mauritius, Mexico, Netherlands, New Zealand,
Nicaragua, Nigeria, Norway, Oman, Pakistan, Philippines, Poland, Portugal,
Puerto Rico, Qatar, Romania, Russia, Russian Federation, Saudi Arabia, Senegal,
Serbia, Singapore, Slovakia, South Africa, Spain, South Korea, Sri Lanka,
Sumatra, Suriname, Sweden, Switzerland, Taiwan, Thailand, The Netherlands,
Trinidad & Tobago, Tunisia, Turkey, Taiwan, Uganda, United Kingdom, United Arab
Emirates and Ukraine; and

 

(2)          the continental United States; and

 

(3)          the states of the states of Alabama, Alaska, Arizona, Arkansas,
California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho,
Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West
Virginia, Wisconsin and Wyoming; and

 

(4)          the counties of Cherokee, Clayton, Cobb, Coweta, Dekalb, Douglas,
Fayette, Forsyth, Fulton, Gwinnett, Hall, Henry, Paulding and Rockdale, Georgia;
and

 

(5)          the counties of Calvert, Charles, Frederick, Montgomery, and Prince
George’s, Maryland; the counties and/or independent cities of Alexandria,
Arlington, Clarke, Culpeper, Fairfax, Falls Church, Fauquier, Loudoun, Manassas,
Manassas Park, Prince William, Rappahannock, Spotsylvania, Stafford,
Fredicksburg, and Warren, Virginia; the county of Jefferson, West Virginia; and
the District of Columbia.

 

Aquino Employment Agreement

EXECUTION COPY

 

(6)          the city of Atlanta, Georgia; and

 

(7)          the city of Reston, Virginia; and

 

(8)          a fifteen (15) air mile radius of Company’s then-current corporate
headquarters; and

 

(9)          a fifteen (15) air mile radius of Company’s then-current Northern
Virginia office; and

 

(10)        a fifty (50) air mile radius of Executive’s then-current primary
residence.

 

(K)      “Trade Secrets” means information of Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, a list of actual customers, clients,
licensors or suppliers, or a list of potential customers, clients, licensors or
suppliers which is not commonly known by or available to the public and which
information (I) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (II)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

5.2Enforcement. Upon Executive’s employment with an entity that is not an
Affiliate of Company (a “Successor Employer”) during the period that the
provisions of this ARTICLE V remain in effect, Executive will provide such
Successor Employer with a copy of this Agreement and will notify Company of such
employment within thirty (30) days thereof. Upon the material, uncured,
violation of any of the provisions of this ARTICLE V the payment of all
severance benefits will cease, as applicable. Such relief will apply regardless
of when such violation is discovered. Without by implication limiting the
generality of the foregoing, Company may suspend any payments due under this
Agreement pending the outcome of litigation regarding a breach of any provision
of this Agreement or regarding a dispute arising from the subject matter of this
Agreement.

 

5.3Independent Covenants. Each of the covenants set forth in this ARTICLE V
shall be construed as an agreement independent of (a) each of the other
covenants set forth in this ARTICLE V, (b) any other agreements, or (c) any
other provision in this Agreement, and the existence of any claim or cause of
action by Executive against Company, whether predicated on this Agreement or
otherwise, regardless of who was at fault and regardless of any claims that
either Executive or Company may have against the other, shall not constitute a
defense to the enforcement by Company of any of the covenants set forth in this
ARTICLE V. Company shall not be barred from enforcing any of the covenants set
forth in this ARTICLE V by reason of any breach of any other part of this
Agreement or any other agreement with Executive.

 

Aquino Employment Agreement

EXECUTION COPY

 

5.4Right of Offset. If Executive is at any time indebted to Company, or
otherwise obligated to pay money to Company for any reason, Company, at its
election, may offset amounts otherwise payable to Executive under this Agreement
against any such indebtedness or amounts due from Executive to Company, to the
extent permitted by law, except that no offset may be applied to any deferred
compensation that is not exempt from Section 409A of the Code.

 

ARTICLE VI
DISPUTE RESOLUTION

 

6.1Venue and Jurisdiction. Executive and Company agree that any and all claims
arising out of or relating to this Agreement shall be (a) brought in the
Superior Court of Fulton County, Georgia, or (b) brought in or removed to the
United States District Court for the Northern District of Georgia, Atlanta
Division. Executive consents to the personal jurisdiction of the courts
identified above. Executive waives (a) any objection to jurisdiction or venue,
or (b) any defense claiming lack of jurisdiction or venue, in any action brought
in such courts.

 

6.2Entitlement to Injunctive Relief. If Executive breaches any of the
restrictions set forth in ARTICLE V, Executive agrees that: (a) Company would
suffer irreparable harm; (b) it would be difficult to determine damages, and
money damages alone would be an inadequate remedy for the injuries suffered by
Company; and (c) if Company seeks injunctive relief to enforce this Agreement,
Executive shall waive and shall not (i) assert any defense that Company has an
adequate remedy at law with respect to the breach, (ii) require that Company
submit proof of the economic value of any Trade Secret or Confidential
Information, or (iii) require Company to post a bond or any other security.
Nothing contained in this Agreement shall limit Company’s right to any other
remedies at law or in equity.

 

6.3Fees and Expenses.

 

(a)Except as provided in Section 6.3(b) below, if Company or Executive sues in
court against the other for a breach of any provision of this Agreement or
regarding any dispute arising from the subject matter of this Agreement, the
prevailing party will be entitled to recover its attorneys’ fees, and court
costs, regardless of which party initiated the proceedings. If there is no
prevailing party, Company and Executive will each bear their own costs and
attorneys’ fees incurred.

 

(b)If, subsequent to a Change of Control, (i) Company or Executive sues in
court, or (ii) Company contests the validity, enforceability or the Executive’s
interpretation of, or determinations under, this Agreement, Company will pay all
legal fees, expenses and damages which the Executive may incur as a result of
the Executive’s instituting legal action to enforce the rights hereunder. If the
Executive is the prevailing party or recovers any damages in such action, the
Executive will be entitled to receive in addition thereto pre-judgment and
post-judgment interest on the amount of such damages.

 

Aquino Employment Agreement

EXECUTION COPY

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

7.1Executive Acknowledgement. Executive is entering into this Agreement of
Executive’s own free will. Executive acknowledges that Executive has had
adequate opportunity to review this Agreement and consult with counsel of
Executive’s own choosing. Executive represents that Executive has read and
understands this Agreement, Executive is fully aware of this Agreement’s legal
effect and has not acted in reliance upon any statements made by Company other
than those set forth in writing in the Agreement.

 

7.2Cooperation. Following termination of Executive’s employment for any reason,
Executive shall cooperate with Company (including its employees, officers,
directors, attorneys and representatives) and furnish complete and truthful
information, testimony or affidavits in connection with any matters, including,
but not limited to, any litigation, investigation or other dispute, about which
Executive has knowledge or information. If Executive has any contact with any
party adverse to Company in any investigation, lawsuit or dispute, Executive
agrees to immediately notify the Company’s SVP, General Counsel first by
telephone and as soon as possible thereafter in writing, provided that the
foregoing shall not apply to any contact with a potential “whistleblower” or if
Executive is a “whistleblower.”

 

7.3Successors and Assigns. The rights and obligations of Company under this
Agreement will inure to the benefit of and will be binding upon the successors
and assigns of Company. Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, sale of assets or otherwise) to
all or substantially all of the business and/or assets of Company, by a written
agreement in form and substance reasonably satisfactory to Executive, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform it if no such succession had
taken place. This Agreement is personal to Executive and without the prior
written consent of Company is not assignable by Executive otherwise than by will
or the laws of descent and distribution. This Agreement will inure to the
benefit of and be enforceable by Executive’s personal and legal representatives,
executors, administrators, heirs, distributes, devisees and legatees.

 

7.4Amendment. Except as provided in Section 3.5, this Agreement will not be
modified, changed or in any way amended except by an instrument in writing
signed by Company and the Executive.

 

7.5Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is determined to be unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.

 

Aquino Employment Agreement

EXECUTION COPY

 

7.6Integration. The provisions of this Agreement, the Indemnity Agreement, the
Restricted Stock Inducement Award Agreement, and the Notice of Grant of
Restricted Stock, and any exhibits hereto constitute the entire and complete
understanding and agreement between the parties with respect to the subject
matter hereof, and supersede all prior and contemporaneous oral and written
agreements, representations and understandings of the parties, including without
limitation Company’s severance policy, any change of control agreement and
employment agreement (including any offer letter) between Executive and Company,
which are hereby terminated with respect to Executive.

 

7.7Choice of Law. THIS PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF
LAWS OF GEORGIA OR ANY OTHER JURISDICTION, AND, WHERE APPLICABLE, THE LAWS OF
THE UNITED STATES.

 

7.8Survival. The provisions of ARTICLE IV, ARTICLE V, ARTICLE VI, ARTICLE VII
and ARTICLE VIII will survive the termination of this Agreement. The existence
of any claim or cause of action of Executive against the Company, whether
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of the covenants of the Executive contained in this
Agreement, including but not limited to those contained in ARTICLE IV.

 

7.9No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party will be deemed a waiver of similar or dissimilar
provisions or conditions at any time.

 

7.10Notice. For all purposes of this Agreement, all communications required or
permitted to be given under this Agreement will be in writing and will be deemed
to have been duly given when hand delivered or dispatched by electronic
facsimile transmission (with receipt thereof confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or two business days after having been sent
by a nationally recognized overnight courier service, addressed to Company at
its principal executive office, to Company’s SVP, General Counsel, and to
Executive at the Executive’s principal residence, or to such other address as
any party may have furnished to the other in writing, except that notices of
change of address will be effective only upon receipt.

 

7.11Counterparts. This Agreement shall be executed by Company and Executive in
one or more counterparts which, taken together, shall constitute one original.

 

7.12Construction. This Agreement is deemed to be drafted equally by both
Executive and Company and will be construed as a whole and according to its fair
meaning. Any presumption or principle that the language of this Agreement is to
be construed against any party will not apply. The headings in this Agreement
are only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections,
subsections or clauses are to those parts of this Agreement, unless the context
clearly indicates to the contrary.

 

Aquino Employment Agreement

EXECUTION COPY

 

7.13No Mitigation. In no event will Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts will
not be reduced whether or not the Executive obtains other employment.

 

7.14Withholding. Company may deduct and withhold from any amounts payable under
this Agreement such Federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.

 

ARTICLE VIII
DEFINITIONS

 

8.1“Affiliate” means a corporation that is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) that includes Company,
any trade or business (whether or not incorporated) that is in common control
(as defined in section 414(c) of the Code) with Company, or any entity that is a
member of the same affiliated service group (as defined in section 414(m) of the
Code) as Company.

 

8.2“Board” means the board of directors of the Company.

 

8.3“Cause” means: the occurrence of any of the following: (i) the willful and
continued failure by the Executive to substantially perform his material duties
to the Company (other than due to Executive’s Disability or any such actual or
anticipated failure after Executive’s issuance of a Notice of Termination (as
defined below) for Good Reason) after written demand for substantial performance
is delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that Executive has not substantially
performed his duties (ii) Executive’s willful and continued failure to
substantially follow and comply with such specific and lawful directives of the
Board that are not inconsistent with Executive’s position as President and Chief
Executive Officer of the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after Executive’s issuance of a Notice of Termination for
Good Reason, after a written demand for substantial performance is delivered to
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that Executive has not substantially performed his duties),
(iii) the Executive has been convicted of, or pleaded nolo contendere to a
felony involving moral turpitude, or (iv) the Executive has engaged in fraud
against the Company or misappropriated Company property or the property of the
Company’s Affiliates (other than incidental property) resulting in a material
economic or financial injury to the Company or any Affiliate.

 

8.4“Change of Control” means any of the following occurrences which is also a
change in the ownership or effective ownership of the Company or of a
substantial portion of its assets within the meaning of Treas. Reg.
§1.409A-3(i)(5):

 

Aquino Employment Agreement

EXECUTION COPY

 

(a)any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (“Person”), becomes a “beneficial owner,” as
such term is used in Rule 13d-3 promulgated under that Act, of 30% or more of
the voting stock of Company;

 

(b)the majority of the Board of Directors of Company consists of individuals
other than “incumbent” directors, which term means the members of the Board of
Directors on the date hereof; provided that any person becoming a director
subsequent to such date whose election or nomination for election was supported
by two-thirds of the directors who then comprised the incumbent directors will
be considered to be an incumbent director;

 

(c)Company adopts any plan of liquidation providing for the distribution of all
or substantially all of its assets;

 

(d)all or substantially all of the assets or business of Company is disposed of
pursuant to a merger, consolidation or other transaction (unless the
stockholders of Company immediately prior to such merger, consolidation or other
transaction beneficially own, directly or indirectly, in substantially the same
proportion as they owned the voting stock of Company, all of the voting stock or
other ownership interests of the entity or entities, if any, that succeed to the
business of Company); or

 

(e)Company combines with another company and is the surviving corporation but,
immediately after the combination, the stockholders of Company immediately prior
to the combination hold, directly or indirectly, 50% or less of the voting stock
of the combined company (there being excluded from the number of shares held by
such stockholders, but not from the voting stock of the combined company, any
shares received by affiliates of such, other company in exchange for stock of
such other company).

 

For purposes of the Change of Control definition, “Company” will include any
entity that succeeds to all or substantially all, of the business of Company and
“voting stock” will mean securities of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors of a corporation.

 

8.5“Code” means the Internal Revenue Code of 1986, as amended.

 

8.6“Disability” means, in Company’s sole discretion, Executive becomes mentally
or physically impaired or disabled such that Executive is unable to perform
Executive’s duties and responsibilities hereunder for a period of at least one
hundred twenty (120) days in the aggregate during any one hundred fifty (150)
consecutive day period.

 

8.7“Equity Agreement” means any equity plan, agreement or arrangement maintained
or sponsored by Company in which Executive is a participant.

 

8.8“Good Reason” shall mean a termination pursuant to Section 8.12(a)(ii).

 

Aquino Employment Agreement

EXECUTION COPY

 

8.9“401(k) Savings Plan” means the Internap 401(k) Savings Plan or any other
qualified retirement plan with a cash or deferred arrangement that is maintained
or sponsored by Company or any Affiliate in which Executive is a participant.

 

8.10“Notice of Termination” means a notice that shall indicate the specific
termination provision in this Agreement (if any) relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. Any
purported termination of Executive’s employment by the Company or by Executive
(other than termination due to Executive’s death, which shall terminate
Executive’s employment automatically) shall be communicated by a written Notice
of Termination to the other party hereto in accordance with Section 7.10.

 

8.11“Protection Period” means the period beginning on the date that is one
hundred twenty (120) days prior to the occurrence of a Change of Control,
provided that the Change of Control involves a strategic or financial buyer who
had been in communication and/or negotiations with the Company prior to the
termination of Executive’s employment, and ending twenty-four (24) months
following the occurrence of a Change of Control.

 

8.12“Qualifying Termination” means

 

(a)In the case of any Termination of Employment other than during a Protection
Period, “Qualifying Termination” shall mean:

 

(i)the Termination of Employment by Company for any reason other than Cause,
Disability or death; or

 

(ii)the Termination of Employment by Executive for any of the following reasons:

 

(A)a material reduction in the Executive’s Base Salary as in effect on the date
hereof, or as the same may be increased from time to time, during the Employment
Period;

 

(B)a material change in the geographic location at which Executive must perform
services for the Company,

 

(C)a material reduction in Executive’s, responsibilities or duties during the
Employment Period; or

 

(D)a material breach of the Agreement by the Company;

 

provided, in each case, that the Executive has not consented to or waived
compliance with, as applicable, any of the foregoing. Notwithstanding the
foregoing, the Executive’s resignation shall not be considered a Qualifying
Termination unless the Executive provides the Company with at least thirty (30)
days’ prior written notice of his intent to resign for one of the reasons
enumerated above within ninety (90) days of the existence of such reason, and
the Company does not remedy the alleged violation(s) within such thirty (30)-day
period.

 

Aquino Employment Agreement

EXECUTION COPY

 

(b)In the case of any Termination of Employment during a Protection Period,
“Qualifying Termination” shall mean:

 

(iii)the Termination of Employment by Company for any reason other than Cause,
Disability or death; or

 

(iv)the Termination of Employment by Executive for any of the following reasons:

 

(A)a material reduction in the Executive’s Base Salary as in effect on the date
hereof, or as the same may be increased from time to time, during the Employment
Period;

 

(B)a material change in the geographic location at which Executive must perform
services for the Company,

 

(C)a material reduction in Executive’s, responsibilities or duties during the
Employment Period; or

 

(D)a material breach of the Agreement by the Company;

 

provided, in each case, that the Executive has not consented to or waived
compliance with, as applicable, any of the foregoing. Notwithstanding the
foregoing, the Executive’s resignation shall not be considered a Qualifying
Termination unless the Executive provides the Company with at least thirty (30)
days’ prior written notice of his intent to resign for one of the reasons
enumerated above within ninety (90) days of the existence of such reason, and
the Company does not remedy the alleged violation(s) within such thirty (30)-day
period.

 

(c)Notwithstanding anything to the contrary contained herein, any amounts or
benefits payable upon a Qualifying Termination that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code and applicable
regulations will not be payable or distributable to Executive by reason of such
circumstance unless the circumstances giving rise to such Qualifying Termination
meet any description or definition of “separation from service” in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “separation from service.”

 

Aquino Employment Agreement

EXECUTION COPY

 

(d)In the event that Executive is employed by a subsidiary of Company and not
Company, for purposes of the term “Qualifying Termination,” “Company” will
include such subsidiary.

 

8.13“Severance Pay” (a) in the event that Section 3.1 is applicable, means cash
severance payments in an amount equal to the Executive’s Base Salary as of
Termination of Employment, plus Executive’s annual Target Bonus Amount under the
Company’s STIP, or other applicable short term bonus plan in effect as of
Executive’s Termination of Employment, or (b) in the event that Section 3.2 is
applicable, means cash severance payments in an amount equal to two (2) times
the sum in the preceding clause (a).

 

8.14“Termination of Employment” means the date on which Executive ceases to
perform duties for Company and its Affiliates. If Executive ceases to perform
duties for Company or an Affiliate, but continues to perform services for
another Affiliate (including Company), then Executive will not be considered to
have had a “Termination of Employment” even if the two entities are no longer
related through stock ownership.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

INTERNAP CORPORATION   EXECUTIVE         By:  /s/ Daniel C. Stanzione   /s/
Peter D. Aquino Name: Daniel C. Stanzione   Name: Peter D. Aquino Title:
Chairman of the Board of Directors    

 

Aquino Employment Agreement

EXECUTION COPY

 

EXHIBIT A

 

Broad Valley Capital LLC

Broad Valley Micro Fiber Networks Inc.

FairPoint Communications, Inc.

Lumos Networks Corp.

 



Aquino Employment Agreement

 

